Exhibit 10.10

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of March 1, 2019 (the
“Effective Date”), by and between EMMIS OPERATING COMPANY, an Indiana company
(“Employer”), and PAUL V. BRENNER, an Indiana resident (“Executive”).

RECITALS

WHEREAS, Employer and its affiliates are engaged in the ownership and operation
of certain radio stations, magazines, and other operations (together, the “Emmis
Group”); and

WHEREAS, Executive has served as President – TagStation/NextRadio pursuant to
the terms of his employment agreement dated March 1, 2016 (“2016 Employment
Agreement”) and the Emmis Communications Corporation Change in Control Severance
Agreement dated March 1, 2016 (“Change in Control Agreement”); and

WHEREAS, it is the intention of the parties that Executive cease providing
services to Employer in a full-time capacity beyond the expiration of the term
set forth in the 2016 Employment Agreement and terminate the Change in Control
Agreement, and that Executive solely provide part-time services to Employer as
an adviser to the Employee while retaining the title of President of The
Broadcaster Traffic Consortium, LLC (“The BTC”) for the term set forth in this
Agreement; and

WHEREAS, the parties intend that the transition from full-time to part-time
employment shall constitute a “separation from service” within the meaning of
Internal Revenue Code Section 409A so that Executive shall not be subject to
taxes imposed pursuant to Section 409A.

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

AGREEMENT

1.Termination of Full-Time Employment and Certain Agreements.  Pursuant to that
certain Severance Agreement and General Release between Executive and Employer,
and dated as of the Effective Date (the “General Release”), Executive’s
full-time employment with Employer under the 2016 Employment Agreement has
terminated and Employer has no further obligations under the 2016 Employment
Agreement, except that pursuant to Section 4 of the 2016 Employment Agreement
Employer shall pay to Executive (i) an annual bonus for the fiscal year ended
February 28, 2019, in such amount, if any, as may be approved by the
Compensation Committee of the Board of Directors of Emmis Communications
Corporation, and (ii) in accordance with past practices, the BTC Bonus (as
defined in Section 4.2 of the 2016 Employment Agreement) for Employer’s

 



--------------------------------------------------------------------------------

 

fiscal year ended February 28, 2019.  Additionally, the parties agree that as of
the Effective Date the Change in Control Agreement is terminated and of no
further force and effect.  

2.Part-Time Employment.  Upon the terms and subject to the conditions set forth
in this Agreement, commencing with the Effective Date, Executive’s employment
with Employer shall continue on a non-exclusive, part-time basis as an Advisor,
and Executive hereby accepts such employment with Employer.  During the Term (as
defined below), Executive shall serve as President of The BTC and shall make
himself available to Employer to complete such reasonable projects and
assignments as may be related thereto.  The parties intend that the transition
from full-time to part-time employment shall constitute a “separation from
service” within the meaning of Internal Revenue Code Section 409A.  Therefore,
notwithstanding anything to the contrary contained herein, in no event will
Executive be required or permitted to provide more than thirty (30) hours of
service during any calendar month pursuant to this Section 2.  Subject to the
terms and conditions of this Section 2, Employer shall have no obligation to pay
Executive the Base Salary, as defined herein, for any periods during which
Executive fails or refuses to render services pursuant to this Section 2.  

3.Term.  The term of this Agreement shall commence on the Effective Date and
shall end on the earliest of:  (a) August 31, 2019, or (b) thirty (30) days
after the date either Executive or Employer delivers to the other written notice
of termination of this Agreement.  The term of part-time employment described in
the preceding sentence shall be referred to herein as the “Term”.  

4.Base Salary.  Upon the terms and subject to the conditions set forth in this
Agreement, for the services described in Section 2, Employer shall pay or cause
to be paid to Executive a bi-weekly base salary (the “Base Salary”) of
$2,307.69, payable during the Term pursuant to Employer's customary payroll
practices and subject to applicable taxes and withholdings as required by law.

5.Expenses.  Employer shall pay or reimburse Executive for all reasonable
expenses actually incurred or paid by Executive during the Term directly related
to the performance of Executive's services hereunder, provided such expenses are
incurred and documented in accordance with Employer’s policies.  Executive shall
undertake such travel as may be required in the performance of Executive's
duties pursuant to this Agreement.  Under no circumstances shall the Employer’s
reimbursement for expenses incurred in a calendar year be made later than the
end of the next following calendar year; provided, however this requirement
shall not alter the Employer’s obligation to reimburse Executive for eligible
expenses on a current basis.

6.Health Care Coverage.   Executive and his dependents (as such term is defined
in the applicable health plan of Employer) shall continue to participate in
Employer’s health plan during the Term to the extent permitted under the terms
of such plan and Employer shall deduct $418.69 in after-tax dollars from each
bi-weekly paycheck.  During the Term, Executive shall be entitled to contribute
after-tax dollars to a Health Savings Account (HSA) in and amount and on the
conditions prescribed by applicable law,

2

--------------------------------------------------------------------------------

 

but not via payroll deduction.  Executive understands and agrees that the
payroll deduction and any HSA contributions shall be paid by Executive using
after-tax dollars.  

7.Confidentiality.  Executive agrees that, at all times during the Term and
following the expiration or termination of the Term, Executive shall hold all
Confidential Information of Employer in strict confidence, and not use (except
for the benefit of Employer or its affiliates), or disclose to any person or
other entity such Confidential Information without the prior written
authorization of Employer.  Executive understands that “Confidential
Information” means any of Employer’s proprietary information, technical or
engineering data, trade secrets or know-how, including but not limited to:
listener research and research techniques; customer lists and customers
(including but not limited to customers of Employer on whom Executive called or
with whom Executive became acquainted during the Term); sales techniques or
marketing, financial or other business information; or any other information of
any type or kind, regardless of form (e.g., written, oral, electronic, etc.),
which is not generally available to the public, as disclosed to Executive by
Employer either directly or indirectly.  Executive further understands that
Confidential Information does not include any of the foregoing items which have
become publicly known and made generally available through no wrongful act of
Executive or of others who were under an obligation of confidentiality as to the
item or items involved.  Executive acknowledges and agrees that upon the
termination of Executive’s employment for any reason, Executive will immediately
surrender to Employer all documents, brochures, writings, illustrations, graphs,
charts, models, designs, price lists, marketing or business plans, budgets and
any other materials which Executive received from or developed on behalf of
Employer in connection with Executive’s employment hereunder, and that all such
materials are, at all times, the exclusive property of Employer.

8.Notices.  All notices, requests, consents and other communications, required
or permitted to be given hereunder, shall be made in writing and shall be deemed
to have been made as of: (a) the date that is three (3) days after the date of
mailing, if sent via the U.S. postal service, first-class, postage-prepaid, (b)
the date that is the next date upon which an overnight delivery service will
make such delivery, if sent via such overnight delivery service, first-class,
postage prepaid, or (c) the date such delivery is made, if delivered in person
to the notice party specified below.   Such notice shall be delivered as follows
(or to such other or additional address as either party shall designate by
notice in writing to the other in accordance herewith):

(i)If to Employer:

 

Legal Department

Emmis Communications Corporation

40 Monument Circle, Suite 700 

Indianapolis, Indiana 46204 

 

(ii)If to Executive, to Executive at Executive's residence address in the
personnel records of Employer.

9.Miscellaneous.

3

--------------------------------------------------------------------------------

 

9.1Governing Law.  This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Indiana without regard to its
conflict of law principles.

9.2Internal Revenue Code Section 409A.  To the extent required by Code Section
409A(a)(2)(B)(i) and the regulations thereunder, if Executive is a “specified
employee” for purposes of such Section, payments on account of Executive's
separation from service shall be delayed to the earliest date permissible under
Code Section 409A(a)(2)(B)(i).  For purposes of this Agreement, “termination of
employment”, “terminates employment”, or any variation of such term shall mean
“separation from service” within the meaning of Internal Revenue Code Section
409A(a)(2)(B)(i)  

9.3Captions; Entire Agreement.  The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of any of the terms and conditions of this Agreement. This
Agreement, together with the General Release (the terms and conditions of which
are incorporated in this Agreement by reference), constitute the entire
agreement and understanding among the parties with respect to the subject matter
hereof, and supersedes all prior agreements and understandings with respect to
the subject matter hereof.  

9.4Venue.  Any action to enforce, challenge or construe the terms or making of
this Agreement or to recover for its breach shall be litigated exclusively in a
state court located in Marion County, Indiana, except that the Employer may
elect, at its sole and absolute discretion, to litigate the action in the county
or state where any breach by Executive occurred or where Executive can be
found.  Executive acknowledges and agrees that this venue provision is an
essential provision of this Agreement and Executive hereby waives any and all
defenses to such venue provision, including but not limited to the defenses of
lack of personal jurisdiction, wrong or improper venue, or inconvenience.  

9.5Survival.  The provisions of this Agreement shall survive the termination or
expiration of this Agreement to the extent necessary in order to effectuate the
intent of the parties hereunder, including without limitation Sections 5, 7, 8
and 9.




4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

EMMIS OPERATING COMPANY

(“Employer)

 

 

By:

/s/ J. Scott Enright

Printed:  

J. Scott Enright

Its:

Executive Vice President

 

PAUL BRENNER

(“Executive”)

 

 

 

/s/ Paul V. Brenner

 

Paul V. Brenner

 

 

5